United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3280
                        ___________________________

  Regina Barton, as personal representative for the Estate of Jeffry Alan Barton

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

 Donnie Taber, individually and in his official capacity as the Malvern Chief of
Police; Tim Callison, individually and in his official capacity as a Malvern Police
 Officer; Chad Ledbetter, individually as the Hot Spring County Sheriff; George
    Wright, individually and in his official capacity as Hot Spring County Jail
  Administrator; Amie Martin, individually and in her official capacity as Hot
 Spring County Deputy; Brian Orrell, individually and in his official capacity as
                           Hot Spring County Deputy

                            lllllllllllllllllllll Defendants

Zachary Owens, individually and in his official capacity as a Arkansas State Trooper

                      lllllllllllllllllllll Defendant - Appellant

  Hot Springs County, Arkansas; City of Malvern, Arkansas; State of Arkansas

                            lllllllllllllllllllll Defendants
                                    ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________
                           Submitted: September 21, 2015
                               Filed: April 27, 2016
                                  ____________

Before WOLLMAN, COLLOTON, and KELLY, Circuit Judges.
                       ____________

WOLLMAN, Circuit Judge.

       Regina Barton, as personal representative for the Estate of Jeffry Alan Barton
(Barton), filed suit under 42 U.S.C. § 1983 and the Arkansas Civil Rights Act of 1993
(ACRA), Ark. Code Ann. § 16-123-105, alleging that Arkansas State Trooper
Zachary Owens and other defendants denied Barton medical care, in violation of his
Fourth, Eighth, and Fourteenth Amendment rights. Trooper Owens appeals from the
district court’s1 denial of his motion to dismiss on the basis of qualified and statutory
immunity. We affirm.

                                           I.

        On September 12, 2011, Barton was involved in a single-vehicle accident at
an overpass located on U.S. Highway 270. Owens arrived at the accident scene,
along with Malvern, Arkansas, Police Officer Tim Callison and other law
enforcement officials. After the officers arrived, Barton almost fell to the ground on
multiple occasions. He swayed and used his truck to steady himself. After a portable
breath test indicated that Barton’s blood-alcohol concentration was .11, the officers
placed Barton under arrest. During the search of his person, Barton fell to the ground
and was not responsive. Callison checked Barton for a pulse after he did not respond




      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, now retired.

                                          -2-
to questions or commands. Because Barton could not stand on his own, Callison and
Owens lifted Barton and placed him into Owens’s patrol car.2

      Owens transported Barton to the Hot Spring County Detention Center. Barton
was unable to answer questions during the booking process, and when he did speak,
his speech was slurred. At one point during the booking process, Barton fell off a
bench onto the floor.

        Barton was incarcerated in the Detention Center as a pretrial detainee and
placed in a holding room, to which he was unable to walk without being assisted by
jail trustees. Barton was found dead in the holding room shortly after midnight on
September 13, 2011. An autopsy determined the cause of death to be a heart
condition—anomalous right coronary artery, fatty infiltration of right ventricle and
atrium of heart. The autopsy also revealed a small amount of ethanol, a small amount
of hydrocodone, and a non-toxic level of an anti-anxiety medication.

       Owens moved to dismiss the complaint for failure to state a claim on which
relief could be granted, Fed. R. Civ. P. 12(b)(6), asserting that he was entitled to
qualified immunity from the federal claim and statutory immunity from the ACRA
claim, Ark. Code Ann. § 19-10-305(a). The district court dismissed the claims
against Owens in his official capacity, but otherwise denied the motion, leading
Owens to file this appeal.




      2
       On appeal, Regina Barton has asserted several facts that she did not allege in
the complaint. Our review of a motion to dismiss is limited to the facts alleged in the
complaint, see Fed. R. Civ. P. 12(d), and we have considered only those allegations.

                                         -3-
                                           II.

       Although ordinarily a denial of a pretrial motion is not appealable,
interlocutory appeals from the denial of qualified and statutory immunity are
permitted under the collateral-order doctrine. Burton v. Ark. Sec’y of State, 737 F.3d
1219, 1228 (8th Cir. 2013). We review de novo the denial of a motion to dismiss
based on qualified and statutory immunity. Hager v. Ark. Dep’t of Health, 735 F.3d
1009, 1013 (8th Cir. 2013). “Under Federal Rule of Civil Procedure 12(b)(6), the
factual allegations in the complaint are accepted as true and viewed most favorably
to the plaintiff.” Hager, 735 F.3d at 1013 (citing Gross v. Weber, 186 F.3d 1089,
1090 (8th Cir. 1999)).

                               A. Qualified Immunity

       State officials are entitled to qualified immunity for their discretionary acts
unless those acts “violate clearly established statutory or constitutional rights of
which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800,
818 (1982). We thus ask: “(1) [whether] the facts, viewed in the light most favorable
to the plaintiff, demonstrate the deprivation of a constitutional or statutory right; and
(2) [whether] the right was clearly established at the time of the deprivation.”
Howard v. Kan. City Police Dep’t, 570 F.3d 984, 988 (8th Cir. 2008).

                             1. Constitutional Violation

       Owens argues that the facts alleged in the complaint do not establish that he
violated Barton’s constitutional rights. A complaint must include “a short and plain
statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
8(a)(2). The Federal Rules require more than “‘labels and conclusions’ or ‘a
formulaic recitation of the elements of a cause of action.’” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

                                          -4-
(2007)). “[A] complaint must contain sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S.
at 570). “A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Id. We thus accept as true the facts alleged, but not legal
conclusions or “[t]hreadbare recitals of the elements of a cause of action, supported
by mere conclusory statements.” Id.

       Owens argues that the claim against him is not facially plausible, because the
complaint mentions him in only four paragraphs, which he says do not allege a
constitutional violation. The paragraphs allege that Owens had direct contact with
Barton in the hours leading up to his death, responded to the scene of the accident,
helped Callison lift Barton from the ground and place him in his patrol car, and
transported Barton to the detention center. J.A. 3, 4-5. When those paragraphs are
read in the context of the full complaint, however, the complaint states a facially
plausible claim against Owens. As set forth above, the complaint alleges that Barton
became unconscious at the scene of a vehicle accident, that Callison checked Barton’s
pulse because he was not responsive, that Barton could not stand or walk on his own,
and that Barton could not answer questions and fell off the bench onto the floor at the
detention center. J.A. 4-5. Accepting these allegations as true, it is reasonable to
infer that Owens observed Barton’s symptoms both at the scene of the accident and
at the detention center. Thus, the proper inquiry is whether, viewing the facts in the
light most favorable to the plaintiff, Owens’s failure to take some action to secure
medical care for Barton violated Barton’s constitutional rights. As we discuss below,
we conclude that it does.

      To determine whether Owens’s failure to seek medical care for Barton violated
Barton’s constitutional rights, we apply the Eighth Amendment “deliberate




                                          -5-
indifference” standard.3 See Jackson v. Buckman, 756 F.3d 1060, 1065 (8th Cir.
2014) (applying the Eighth Amendment deliberate-indifference standard to a pretrial
detainee’s claim of failure to provide medical care in violation of the due process
clause of the Fourteenth Amendment). The deliberate-indifference standard requires
“both an objective and subjective analysis.” Hall v. Ramsey County, 801 F.3d 912,
920 (8th Cir. 2015) (quoting Scott v. Benson, 742 F.3d 335, 340 (8th Cir. 2014)).

       To meet the objective component of the deliberate-indifference standard, the
complaint must plead facts sufficient to demonstrate that Barton suffered from an
objectively serious medical need. See Grayson v. Ross, 454 F.3d 802, 808-09 (8th
Cir. 2006). “To be objectively serious, a medical need must have been ‘diagnosed by
a physician as requiring treatment’ or must be ‘so obvious that even a layperson
would easily recognize the necessity for a doctor’s attention.’” Jackson, 756 F.3d at
1065 (quoting Scott, 742 F.3d at 340). Owens argues that the complaint does not
plead an objectively serious medical need because Barton’s behavior would not
indicate to a layperson that he was suffering from a heart condition that would later
kill him. But the complaint was not required to allege that Owens knew of Barton’s
heart condition, only that Barton showed obvious signs of an objectively serious
medical need. We determine whether an objectively serious medical need exists
based on the attendant circumstances, irrespective of what the officer believes the
cause to be. See Vaughn v. Gray, 557 F.3d 904, 909 (8th Cir. 2009) (denying
qualified immunity to officers who claimed that they thought a prisoner’s vomiting
“was caused by the ingestion of shampoo”); see also McRaven v. Sanders, 577 F.3d
974, 981 (8th Cir. 2009) (denying qualified immunity where an inmate exhibited


      3
       We note that in our recent decision, Bailey v. Feltmann, No. 14-3859, 2016
WL 191929 (8th Cir. Jan. 15, 2016), we acknowledged disagreement regarding the
proper standard to apply in denial-of-medical-care claims brought by arrestees. See
Bailey, 2016 WL 191929, at *2; see also Kingsley v. Hendrickson, 135 S. Ct. 2466,
2473 (2015) (holding that the Fourteenth Amendment’s objective reasonableness
standard governs excessive-force claims brought by pretrial detainees).

                                         -6-
symptoms of severe intoxication and circumstances suggested that the inmate had
overdosed on prescription medications); Grayson, 454 F.3d at 809 (granting qualified
immunity where an arrestee was under the influence of methamphetamines, but “sat
calmly in the back of the patrol car, followed directions, answered questions posed,
and remained quiet and seated on a bench inside the jail”). Although we can assume
that most individuals arrested on intoxication-related charges are not in obvious need
of prompt medical care, the complaint here has stated sufficient facts to show that
Barton was experiencing a medical need so obvious that a layperson would recognize
that he needed prompt medical attention. Accepting once again the truth of the
complaint’s allegations, Barton fell down at the scene of his accident, could not walk
on his own, and became unresponsive such that an officer was obliged to check for
a pulse. At the detention center, he could not answer questions and could not remain
seated without falling over. While some of these alleged symptoms are consistent
with those exhibited by intoxicated persons, when viewed in their totality and in the
light most favorable to the non-moving party, they were sufficient to establish that
Barton suffered from an objectively serious medical need.

       The subjective component requires a showing that Owens actually knew that
Barton needed medical care and disregarded “a known risk to the [arrestee’s] health.”
Gordon ex rel. Gordon v. Frank, 454 F.3d 858, 862 (8th Cir. 2006) (citing Olson v.
Bloomberg, 339 F.3d 730, 736 (8th Cir. 2003)). “This showing requires a mental
state ‘akin to criminal recklessness.’” Jackson, 756 F.3d at 1065 (quoting Gordon ex
rel. Gordon, 454 F.3d at 862). A complaint must allege facts that demonstrate “more
than negligence, more even than gross negligence.” Id. (quoting Fourte v. Faulkner
County, 746 F.3d 384, 387 (8th Cir. 2014)). Such a mental state can be inferred,
however, from facts that demonstrate that a medical need was obvious and that the
officer’s response was “obviously inadequate.” Thompson v. King, 730 F.3d 742,
747 (8th Cir. 2013) (“However, if a response to a known risk is obviously inadequate,
this may lead to an inference that the officer ‘recognized the inappropriateness of his
conduct.’” (quoting Krout v. Goemmer, 583 F.3d 557, 567 (8th Cir. 2009))). From

                                         -7-
his observations at the scene of the accident and at the Detention Center, Owens had
direct knowledge of Barton’s obvious need for prompt medical attention and yet took
no steps to secure such care for Barton. Accordingly, we hold that the allegations in
the complaint were sufficient to create an inference that Owens was deliberately
indifferent to Barton’s need for medical attention.

                                2. Clearly Established

       Owens argues that Barton’s constitutional right was not clearly established,
because he acted as a reasonable officer would under the circumstances. “For a right
to be clearly established, ‘[t]he contours of the right must be sufficiently clear that a
reasonable official would understand that what he is doing violates that right.’”
Meehan v. Thompson, 763 F.3d 936, 940 (8th Cir. 2014) (quoting Anderson v.
Creighton, 483 U.S. 635, 640 (1987)). We adopt the perspective of a reasonable
officer at the scene, taking into account the information he possessed at the time. Id.
“[F]or a plaintiff to overcome qualified immunity, existing precedent must have
placed the constitutional question ‘beyond debate.’” Hollingsworth v. City of St.
Ann, 800 F.3d 985, 989 (8th Cir. 2015) (quoting City & County of San Francisco v.
Sheehan, 135 S. Ct. 1765, 1774 (2015)). Whether an officer’s denial of medical care
violates an arrestee’s constitutional rights is thus context-specific, for we do not
“define clearly established law at a high level of generality.” Mullenix v. Luna, 136
S. Ct. 305, 308 (2015) (per curiam) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742
(2011)). The appropriate inquiry, then, is whether a reasonable officer in September
2011 would have understood that failing to seek medical care for a post-vehicular
accident arrestee who exhibited the symptoms Barton exhibited would violate the
arrestee’s constitutional rights. We conclude that McRaven v. Sanders and Grayson
v. Ross, decided in 2009 and 2006, respectively, provide the relevant precedent.

       McRaven involved a pretrial detainee who was arrested for driving while under
the influence of drugs. 577 F.3d at 978. During the booking process, the officers

                                          -8-
collected a urine sample that indicated the detainee was under the influence of
marijuana, benzodiazepines, and opiates. Id. The detainee also informed the officers
that he had taken several psychotropic medications. Id. A drug influence evaluation
indicated that he appeared to have poor coordination, slurred speech, flushed skin on
his face, and droopy eyelids; his blood pressure and temperature were “down”; and
a blood alcohol test indicated that he had not consumed any alcohol. Id. The officers
consulted with a nurse at the facility regarding whether they should transport the
detainee to the hospital. The nurse, unaware of the results of the detainee’s drug
screening, concluded that he did not require hospitalization and that he was simply
“sleeping off alcohol.” Id. at 979. Later, the detainee was discovered in his cell, no
longer breathing, which resulted in severe brain damage. Id. His guardian brought
a § 1983 claim against the officers at the detention center, alleging that the officers
were deliberately indifferent to the detainee’s medical need. Id. The officers moved
for summary judgment, claiming they were entitled to qualified immunity because
they relied on the nurse’s conclusion that the detainee did not have an objectively
serious medical need. Id. at 980-81. We rejected this argument and held that in light
of the officers’ knowledge of the attendant circumstances, they could not rely on the
nurse’s recommendation. See id. at 981 (noting that the officers were aware of the
drugs the detainee had consumed and that “circumstances suggested [the detainee]
did not consume [them] in prescribed doses,” that the detainee “exhibited symptoms
of severe intoxication” and was clearly impaired, and that the nurse had not known
all of the relevant facts when she made her recommendation).

        By contrast, in Grayson, we granted qualified immunity to an arresting officer
and a booking officer after a pretrial detainee died from “excited delirium as a result
of acute methamphetamine intoxication and physical struggle.” 454 F.3d at 808.
Although the officers knew that the detainee had used methamphetamine, they did not
know how much he had consumed. Id. at 806. During the detainee’s arrest, he “sat
calmly in the back of the patrol car, followed directions, [and] answered questions.”
Id. at 809. Similarly, while he was being booked and for the first several hours of his

                                         -9-
detention, he was non-combative and able to answer questions. Id. at 810. We
concluded that the detainee did not have an objectively serious medical need that
would have been obvious to a layperson because his symptoms did not indicate a
medical emergency. Id. at 809.

        In both McRaven and Grayson, we considered the severity of the intoxicated
detainees’ symptoms and the context in which the symptoms presented. Thus, a
reasonable officer in 2011 would have recognized that failing to seek medical care
for an intoxicated arrestee who exhibits symptoms substantially more severe than
ordinary intoxication violates the arrestee’s constitutional rights, all the more so when
the surrounding circumstances indicate that a medical emergency exists. See
Thompson, 730 F.3d at 747-49 (discussing Grayson). As recounted above, the
complaint alleged facts that Barton exhibited symptoms substantially more serious
than ordinary intoxication and that Owens was aware of these symptoms and of the
fact that Barton had recently been in a vehicular accident. Accordingly, we hold that,
under these circumstances, a reasonable officer would “comprehend that he was
violating [Barton’s] clearly established constitutional rights.” See Gladden v.
Richbourg, 759 F.3d 960, 964 (8th Cir. 2014); see also Estate of Crouch v. Madison
County, 682 F. Supp. 2d 862, 877 (S.D. Ind. 2010) (noting that a prisoner had an
objectively serious medical need when he became unresponsive). It should go
without saying that our holding should be read in light of the fact that it is based on
the district court’s denial of a Fed. R. Civ. P. 12(b)(6) motion. At this stage in the
proceedings, we are required to treat the facts alleged in the complaint as true and
make all reasonable inferences in favor of the plaintiff. This is a highly deferential
standard, as opposed to that at the summary judgment stage, at which the parties must
support their factual assertions with citations to an established record. We hold only
that the complaint, marginally sufficient though it may be, has stated a claim, not that
it will withstand further scrutiny.




                                          -10-
                                B. Statutory Immunity

       Owens argues that he is entitled to statutory immunity under the ACRA
because the complaint does not contain facts sufficient to demonstrate that Owens
acted with malice. As relevant to this appeal, the ACRA states, “Officers . . . of the
State of Arkansas are immune from liability and from suit . . . for damages for acts or
omissions, other than malicious acts or omissions, occurring within the course and
scope of their employment.” Ark. Code Ann. § 19-10-305(a). The Supreme Court
of Arkansas has defined malice as

      the intentional doing of a wrongful act without just cause or excuse,
      with an intent to inflict an injury or under circumstances that the law
      will imply an evil intent. . . . A conscious violation of the law . . . which
      operates to the prejudice of another person. A condition of the mind
      showing a heart . . . fatally bent on mischief.

Fuqua v. Flowers, 20 S.W.3d 388, 391 (Ark. 2000) (quoting Malice, Black’s Law
Dictionary (6th ed 1990)). Owens bases his argument on the premise that the statute
provides more protection than qualified immunity. But the Supreme Court of
Arkansas consistently has stated that “the immunity provided by section 19-10-305(a)
is similar to that provided by the Supreme Court for federal civil-rights claims.”
Simons v. Marshall, 255 S.W.3d 838, 842 (Ark. 2007) (citing Fegans v. Norris, 89
S.W.3d 919, 924 (Ark. 2002)). But see Langford v. Norris, 614 F.3d 445, 465 (8th
Cir. 2010) (denying qualified immunity to prison officials for plaintiff’s federal civil-
rights claims, but granting statutory immunity for the plaintiff’s state law claims). We
have concluded that the complaint alleges facts sufficient to create an inference that
Owens acted with deliberate indifference, and we similarly conclude that the
complaint alleges facts sufficient to create an inference of malice.

                                          III.

      The judgment denying immunity is affirmed.

                                          -11-
COLLOTON, Circuit Judge, dissenting.

       In my view, the court goes too far in exposing a state trooper to liability for a
death caused by an undiagnosed heart condition of a drunk driver. I would reverse
the district court’s order denying the motion to dismiss filed by Trooper Zachary
Owens.

       The complaint against Owens alleges that he responded to the scene of a one-
vehicle accident in Arkansas. The driver, Jeffry Alan Barton, registered a blood-
alcohol content of 0.11 and was placed under arrest, presumably for driving while
intoxicated. The allegations are that Owens observed Barton swaying and using his
truck for support while almost falling to the ground on multiple occasions.
Generously construed, the complaint also asserts that Owens observed that Barton at
one point fell to the ground, and was non-responsive for a time. (Another officer
checked Barton for a pulse, and Barton must have demonstrated a heartbeat.) Owens
later worked with other officers to lift Barton and place him into a patrol car, and
Owens drove Barton to a detention center for booking. Although there is no
allegation that Owens remained in the booking area after he transported Barton to the
detention center, or that he participated in the booking process, the court presumes
that Owens also observed that Barton was unable to answer questions during booking,
spoke with slurred speech, and once fell off a bench and onto the floor. Barton later
died in a holding cell due to a heart condition.

       Even assuming all of the facts recounted above, Owens is entitled to qualified
immunity. As the Supreme Court has emphasized, “qualified immunity protects all
but the plainly incompetent or those who knowingly violate the law.” Mullenix v.
Luna, 136 S. Ct. 305, 308 (2015) (internal quotation marks omitted). The complaint
must allege adequately that Owens violated a clearly established constitutional right
of Barton. To determine that issue, the court must not “define clearly established law
at a high level of generality.” Id. “The dispositive question is whether the violative

                                         -12-
nature of [the] particular conduct is clearly established.” Id. “This inquiry must be
undertaken in light of the specific context of the case, not as a broad general
proposition.” Id.

       It was clearly established in September 2011, at least under the law of the
Eighth Circuit, that a law enforcement officer must not act with deliberate
indifference to the serious medical needs of an arrestee. McRaven v. Sanders, 577
F.3d 974, 979-81 (8th Cir. 2009). But this is a broad general proposition. The issue
here is whether the facts alleged, in the specific context of this case, show that only
a plainly incompetent state trooper, or a trooper who knowingly violates the law,
would have turned Barton over to the custody of the detention center without seeking
medical attention. In other words, it must be clearly established that the complaint’s
allegations are sufficient to show that Barton suffered from an objectively serious
medical need, and that Owens exhibited deliberate indifference (i.e., criminal
recklessness) to that need by failing to seek medical attention. The complaint and
relevant precedents do not support a denial of qualified immunity.

       The Constitution does not require an arresting law enforcement officer to seek
medical attention for every arrestee who appears to be intoxicated. E.g., Burnette v.
Taylor, 533 F.3d 1325, 1333 (11th Cir. 2008); Grayson v. Peed, 195 F.3d 692, 696
(4th Cir. 1999); Estate of Hocker v. Walsh, 22 F.3d 995, 999-1000 (10th Cir. 1994);
Meier v. Cty. of Presque Isle, 376 F. App’x 524, 529 (6th Cir. 2010). Owens knew
that Barton was a drunk driver, and a reasonable state trooper with no medical
training could have believed that his slurred speech, difficulty walking, inability to
answer questions, and even temporary non-responsiveness were the results of
intoxication that did not require immediate medical attention. On the facts alleged,
it would not have been obvious to a layperson that Barton’s symptoms exceeded those
of acute intoxication. There is no allegation that Owens had any knowledge that
Barton suffered from the heart condition that eventually caused his death. And there
is no assertion that Owens knew how to distinguish symptoms of intoxication from
those of an impending coronary.

                                         -13-
       The district court thought Thompson v. King, 730 F.3d 742, 748 (8th Cir.
2013), clearly established that Owens’s conduct violated Barton’s constitutional
rights, but this conclusion was error. Assuming that controlling circuit precedent is
a dispositive source of clearly established law, cf. Carroll v. Carman, 135 S. Ct. 348,
350 (2014) (per curiam), Thompson was decided in 2013, two years after Barton’s
death in 2011, so it could not provide clearly established law for this incident. See
Parker v. Boyer, 93 F.3d 445, 447 (8th Cir. 1996).

       The court relies instead on McRaven v. Sanders, 577 F.3d 974 (8th Cir. 2009),
but the decision there on dissimilar facts did not put Owens on notice of a clearly
established constitutional right in this case. The officers in McRaven knew that an
arrestee had consumed a “cocktail of potent drugs” under circumstances that
“strongly suggested” they were not taken in prescribed dosages, yet they failed to
seek medical attention when the arrestee exhibited extreme symptoms of drug
intoxication. Unlike Owens, who was unaware of Barton’s heart condition, the
officers in McRaven had specific reason to believe that the offender suffered from a
serious medical need—a drug overdose—that distinguished him from an arrestee who
had consumed excessive amounts of alcohol. The court also cites Grayson v. Ross,
454 F.3d 802 (8th Cir. 2006), but the officers in that case did not commit a
constitutional violation, so the decision did not clearly establish any constitutional
right transgressed by Owens. Id. at 809-10.

       More instructive is a decision that unfortunately was not cited by either party.
In Martinez v. Beggs, 563 F.3d 1082 (10th Cir. 2009), officers arrested a man named
Ginn for public intoxication. The arresting officer reported that Ginn “was unable to
stand.” A witness testified that officers “picked up” Ginn and “dragged” him to a
patrol car. The officer transporting Ginn to the detention center thought Ginn had
“passed out, like most of your drunks do” during a ride to the facility. At the
detention center, Ginn could not walk in a straight line, and officers helped to support
his weight. Ginn was placed in a cell. Three hours later, he died from a heart attack
due to coronary artery disease.

                                         -14-
       Ginn’s estate sued the arresting officers, alleging that they knew that Ginn had
consumed a large quantity of alcohol, could not walk without help, may have been
unconscious for a short time, and was talking as if he were hallucinating. The
plaintiff also sued two custodial officers, asserting that they knew Ginn was drunk,
was too incoherent to be booked into jail, and had difficulty walking.

      The court affirmed a grant of summary judgment for the officers because there
was insufficient evidence to show deliberate indifference to the detainee’s serious
medical needs:

      [T]he sufficiently serious objective harm that Ginn faced was heart
      attack and death, and not acute intoxication. . . . The officers
      subjectively knew that Ginn was intoxicated, but there is no evidence to
      show that anyone would have known that Ginn would face an imminent
      heart attack or death, much less that the individual county defendants
      subjectively knew that Ginn was at risk of heart attack or death.

Id. at 1090.

       So too here. Owens knew that Barton was a drunk driver, and Barton exhibited
symptoms that a reasonable trooper could associate with acute intoxication. Owens
had no reason to know that Barton suffered from an undiagnosed heart condition that
would cause his death. Barton may have had an objectively serious medical need for
treatment of his heart, but it was not a need to which Owens was deliberately
indifferent under clearly established law on the facts alleged. I would therefore
reverse the district court’s order denying the motion to dismiss.
                        ______________________________




                                         -15-